Title: To Benjamin Franklin from Vergennes, 23 April 1782
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


À Versailles le 23 Avril 1782.
Monsieur le Bon. de Bloôme, Monsieur, vint de m’addresser le mémoire ci-joint, et le Seul usage que je puis en faire, c’est de vous le communiquer, dans la persuasion que vous voudrez bien le faire parvenir au Congrès.
J’ai l’honneur d’être très sincèrement, Monsieur, Votre très-humble et très-obeissant Serviteur./.
De Vergennes
Mr. franklin./.
